PER CURIAM:
In July 1986, claimant, an inmate of the West Virginia Penitentiary, a facility of the respondent, followed the procedure set forth for having his clothing laundered. The clothing was not returned to him and he seeks $144.00 for his property loss.
Claimant explained that inmates serve as the laundry personnel. The clothing is placed in bags and taken to be laundered. The guards then deliver the laundered clothing by placing the laundry bags on the outside of the cells of the inmates.
James Kirby, Property Officer for the Penitentiary, testified that a staff notice dated January 17, 1985 was applicable at the time of this incident. It provided as follow: "The West Virginia Penitentiary will not be responsible for loss, damage or theft of any personal property received by an inmate." Officer Kirby stated that once an inmate signs for laundry, thereby assuming responsibility for it, there is no method to account for its loss. Inmates are issued an adequate amount of clothing from the State. However, claimant's lost clothing was not State-issued clothing.
*203The Court is of the opinion that the State is not an insurer of the personal clothing which inmates choose to keep in their possession in a State facility. Therefore, the Court is of the opinion to, and does, disallow this claim.
Claim disallowed.